The plaintiffs in error, C. E. Burke and R. C. Clark, were by information jointly charged with John W. Luppy, of obtaining money under false pretense; C. E. Burke and R. C. Clark were tried jointly, convicted, and sentenced as follows: The punishment of C. E. Burke was fixed by the jury at six years in the state penitentiary and a fine of $500; the punishment of R. C. Clark, three years in the state penitentiary.
The record in this case was filed in this court on June 16, 1932; no brief has been filed in support of the defendants' assignment of errors. A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.